Exhibit 10.4(b)
FIRST AMENDMENT
OF
U.S. BANCORP 2007 STOCK INCENTIVE PLAN
     The U.S. Bancorp 2007 Stock Incentive Plan (the “Plan”) is amended in the
following respects:
1. SPECIFIED EMPLOYEE. Effective for determinations of who is a specified
employee on and after January 1, 2009, Section 2(dd) shall be amended to read as
follows:
     (dd) “Specified Employee” shall mean an employee who is a specified
employee for purposes of Code Section 409A as defined in the separate document
entitled “U.S. Bank Specified Employee Determination.”
2. SAVINGS CLAUSE. Save and except as expressly amended above, the Plan shall
continue in full force and effect.

 